Title: To George Washington from Henry Knox, 15 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 15 Sept 1782
                  
                  I communicated to Major Villefranche your Excellency’s idea of making rafts to float the fire wood up to this place.  He is confident that the mode will answer, provided great care is taken not to make them too large in the first instance, and that they be pretty well secured by Winter.  The foundations of the rafts to be the dry timber mentioned, or hemlock.  He says, that great part of the wood which is brought by water to the City of Paris is floated in this manner; frequently so green and heavy as that the upper surface is under water.  One or two tight empty hogheads being fastened to each corner would prevent its sinking.  I hope your Excellency will order the experiment.  If no assistance can be derived from this experiment, I am apprehensive that the probable means of transportation will fall vastly short of the real demand, and that the garrison in consequence will experience much misery.  The season is so far advanced as to demand the utmost exertions of the Quarter Master General.  I have the honor to be with great respect, your Excellencys most obedt servt
                  
                     H. Knox
                  
               